Title: From George Washington to David Parry, 25 April 1784
From: Washington, George
To: Parry, David



Sir,
Mount Vernon 25th April 1784

Altho’ I have not the honor of a personal acquaintance with your Excellency, I take the liberty of introducing the bearer Major George Auge Washington, a Nephew of mine, to you. Bad health, & the advice of his Physicians induce him to try the Sea air, & a Vessel presenting from the port of Alexandria for Barbadoes he has taken a passage in her to that Island, from whence he may soon depart for some other, as it may not be proper for him to remain long in a place. I have the honor to be &ca

G: Washington


Note—the above was written to the Governors of the several West India Islands.

